Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an adhesive, classified in C09J139/06.
II. Claims 11-17, drawn to a method of forming an adhesive, classified in C08J3/07.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the adhesive as claimed can be produced by alternative means, such as using a first aqueous mixture not containing one or more polyacrylates. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and/or examination burden as evidenced by the difference in classification between Inventions I and II. Further, different search parameters would be required. For instance, a search of “first mixture”, “second mixture”, “third mixture” and the various ways in which the mixtures are combined would not necessarily yield art applicable toward the adhesive composition of claim 1. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jewell Briggs on 9/19/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the term “glycerides”. The accepted meaning of the term “glyceride” is an ester of glycerol with a fatty acid as evidenced by IUPAC (attached). In the present case, however, the specification and claims indicate “glycerol” is a species of “glycerides” despite glycerol not being a glyceride in the ordinary sense. The specification fails to set forth any special definition of “glycerides” that redefines the term in a manner than encompasses glycerol. In view of the this, the scope of the claim is indefinite as it is unclear what exact compound(s)/material(s) Applicant means to be encompassed by the term “glycerides” since Applicant is using the term in a manner contrary to its ordinary meaning. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
As claims 2-8 depend from claim 1, they are rejected for the same issue discussed above. While claim 2 indicates “wherein the one or more glycerides comprises glycerol (C3H8O3)”, claim 2 is nonetheless indefinite since it is unclear what types of materials of the other “glycerides” are encompassed by the claim due to the use of the transitional phrase “comprising”. 
The above issue can be resolved by replacing the terminology “one or more glycerides” within the claims with “glycerol (C3H8O3)”. 
Claims 3 and 9 recite the generic formula (C2H4O)nH2O for polyethylene glycol. The scope of the claim is unclear as the variable “n” is undefined. This issue can be resolved by removing the formula “((C2H4H4O)nH2O)” from the claims. 
As claim 10 depends upon claim 9, claim 10 is rejected for the same reason discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woller (US 2005/0003012 A1).
Regarding Claims 1-4, Woller teaches adhesives gels comprising 5-55 wt% polyacrylic acid (polyacrylate), 0.25-60 wt% of polyvinylpyrrolidone, 5-90 wt% of polyalcohols such as glycerol and/or water, and 0-30 wt% of polyethylene glycols (Abstract; ¶ 21-24). While not describing a specific example where all concentration ranges are simultaneously satisfied, Woller nevertheless describes overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Woller suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Woller. See MPEP 2123.
With respect to “for use on a user-to-mask interface of a respiratory mask”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the adhesives claimed and those taught by the prior art, such adhesives are seen to be capable of performing the intended use absent evidence to the contrary. 
Regarding Claim 5, Woller teaches the further addition of 0-30 wt% of amine neutralizers (¶ 24), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Woller suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Woller. See MPEP 2123.
Regarding Claim 7, Woller teaches the inclusion of 5-90 wt% of polyalcohols (¶ 23), which as alcohols. The disclosed range overlaps what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Woller suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Woller. See MPEP 2123.
Alternatively, Woller teaches the viscosity of gels can be controlled by adding protic solvents, such as water and alcohols (¶ 14). While not describing particular numerical concentration values, Woller nonetheless indicates the concentration of alcohol solvent to be a known result effective variable subject to optimization by one of ordinary skill in the art. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable solvent contents within the scope of the present claims so as to produce desirable viscosities within the compositions of Woller. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woller (US 2005/0003012 A1) in view of Kamishita (U.S. Pat. No. 4,670,254).
The discussion regarding Woller within ¶ 20-24 is incorporated herein by reference.
Regarding Claim 6, Woller teaches the use of triethanolamine as neutralizer (¶ 24), but differs from the subject matter claimed in that triethylamine is not described. Kamishita is also directed toward gel preparations with carboxyvinyl polymers (Abstract) and indicates both triethanolamine and triethylamine are known suitable neutralizers (Col. 3, Lines 16-28). It would have been obvious to one of ordinary skill in the art to substitute triethanolamine with triethylamine within the compositions of Woller thereby predictably affording workable gel preparations as indicated by Kamishita. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woller (US 2005/0003012 A1) in view of Zhang (US 2007/0280972 A1).
The discussion regarding Woller within ¶ 20-24 is incorporated herein by reference.
Regarding Claim 8, Woller teaches the viscosity of gels can be controlled by adding protic solvents, such as water and alcohols (¶ 14), but differs from the subject matter claimed in that particular alcohol solvents are not described. Zhang also pertains to the creation of adhesive gel forming materials (Abstract) and notes ethanol is a known solvent, the content of which can be determined by one of ordinary skill (¶ 59). In particular, Zhang notes too low concentrations makes the adhesives difficult to spread (i.e. too viscous) and too high concentrations prolongs drying time (¶ 59). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize ethanol as an alcoholic solvent within Woller, because doing so would facilitate control over viscosity and drying time as taught by Zhang. 
With respect to the particular contents claimed, both Woller and Zhang indicate the concentration of alcohol solvent is a known result effective variable subject to optimization by one of ordinary skill in the art. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable solvent contents within the scope of the present claims so as to produce desirable viscosities within the compositions of Woller.
Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Pat. No. 5,578,661).
Regarding Claims 1-4 and 9, Fox teaches adhesive gels (Abstract) comprising a first component that is preferable a mixture of polyvinylpyrrolidone and polyethylene glycol and a second component that can be polyacrylate (Col. 3, Line 24 to Col. 4, Line 36). Fox teaches 3-30 wt% of PVP/PEO, in which the weight ratio of PVP to PEO ranges from 10:1 to 30:1 (Col. 3, Lines 32-42; Col. 3, Line 66 to Col. 4, Line 1), equivalent to ranges spanning roughly 2.7-29 wt% PVP and 0.1-2.7 wt% PEO. 29 wt% is seen to be encompassed by “about” 30 wt%. Fox teaches 0.1-10 wt% of second component (Col. 4, Lines 41-49). Fox teaches 1-40 wt% of glycerol can be used as humectant (Col. 3, Lines 4-11). While not describing a specific example where all concentration ranges are simultaneously satisfied, Fox nevertheless describes overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Fox suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Fox. See MPEP 2123.
With respect to “for use on a user-to-mask interface of a respiratory mask”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the adhesives claimed and those taught by the prior art, such adhesives are seen to be capable of performing the intended use absent evidence to the contrary. 
Regarding Claim 5, Fox teaches the further inclusion of 0.5-5 wt% of compounds containing amino groups (Col. 2, Lines 41-50). The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Fox suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Fox. See MPEP 2123.
Regarding Claim 7, Fox teaches the further addition of 1-40 wt% of alcohols such as diacetone alcohol, glycerol, or propylene glycol as humectants (Col. 3, Lines 4-11). While not describing combinations of glycerol with other alcohol, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Fox expressly teaches glycerol, diacetone alcohol, and propylene glycol as suitable humectants, it would have been obvious to one of ordinary skill in the art to utilize a combination of glycerol with either propylene glycol or diacetone alcohol with the expectation that such compounds would function as humectants in combination. The described concentration range of Fox overlaps those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Fox suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Fox. See MPEP 2123.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Pat. No. 5,578,661) in view of Kamishita (U.S. Pat. No. 4,670,254).
The discussion regarding Fox within ¶ 33-35 is incorporated herein by reference.
Regarding Claim 6, Fox teaches a basic component can be added to neutralize acid groups, preferably to raise the pH to about 5.5 to 8.5 (Col. 4, Lines 50-65; Table I). Fox differs from the subject matter claimed in that triethylamine is not described. Kamishita is also directed toward gel preparations with carboxyvinyl polymers (Abstract) and indicates amines such as triethylamine are preferred over hydroxides since a pH of about 6.7 to 7.7 can be achieved whereas hydroxides tend to increase the pH upwards to about 9 (Col. 3, Lines 16-41). It would have been obvious to one of ordinary skill in the art to utilize bases such as triethylamine within the compositions of Fox because doing so would facilitate neutralization to pH’s such as 6.7 to 7.7 as taught by Kamishita.  
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764